  Fill in this information to identify the case:

   United States Bankruptcy Court for the:
   Northern                  District of    California
                                           (State)
   Case number (If known):                                     Chapter      11

                                                                                                                                           Check if this is an
                                                                                                                                           amended filing
Official Form 205
Involuntary Petition Against a Non-Individual                                                                                                           12/15
Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor’s name and case number (if
known).


Part 1:   Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed


1. Chapter of the                    Check one:
   Bankruptcy Code
                                              Chapter 7
                                              Chapter 11


Part 2:   Identify the Debtor

2. Debtor’s name                     Professional Investors 23, LLC


3. Other names you know              None.
   the debtor has used in
   the last 8 years
   Include any assumed
   names, trade names, or
   doing business as names.


4. Debtor’s federal                          Unknown
   Employer Identification
   Number (EIN)                      47                  1699320
                                                     –
                                     EIN

5. Debtor’s address                  Principal place of business                                       Mailing address, if different


                                     350 Ignacio Blvd.
                                     Number Street                                                          Number Street


                                      Suite 300                                                             P.O. Box


                                      Novato                        CA           94949
                                                                                                            City                  State      ZIP Code
                                      City                          State        ZIP Code


                                                                                                            Location of principal assets, if different from
                                                                                                            principal place of business

                                      Marin
                                      County                                                                Number Street




                                                                                                            City                   State    ZIP Code

Official Form 205                                           Involuntary Petition Against a Non-Individual                                     page 1

           Case: 20-30923                  Doc# 1           Filed: 11/20/20            Entered: 11/20/20 13:05:57                   Page 1 of 4
Debtor      Professional Investors 23, LLC                                                    Case number (if known)
             Name




6. Debtor’s website (URL)        https://www.investorspfi.com/


7. Type of debtor                    Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other type of debtor. Specify:



8. Type of debtor’s              Check one:
      business
                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                      Railroad (as defined in 11 U.S.C. § 101(44))
                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                      Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                      None of the types of business listed.
                                      Unknown type of business.



9.    To the best of your            No
      knowledge, are any             Yes. Debtor      Professional Financial Investors, Inc.                    Relationship   Affiliate
      bankruptcy cases
                                                      Northern District of
      pending by or against
      any partner or affiliate             District   California           Date filed 07/26/2020                Case number, if known   20-30604
                                                                                              MM / DD / YYYY
      of this debtor?

                                           Debtor                                                               Relationship

                                           District                              Date filed                     Case number, if known



Part 3:       Report About the Case

10. Venue
                                 Check one:
                                    Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
                                    business, or principal assets in this district longer than in any other district.
                                     A bankruptcy case concerning debtor’s affiliates, general partner, or partnership is pending in this district.


11.   Allegations                Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
                                 The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

                                 At least one box must be checked:

                                     The debtor is generally not paying its debts as they become due, unless they are the subject of a bona fide
                                     dispute as to liability or amount.

                                     Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
                                     agent appointed or authorized to take charge of less than substantially all of the property of the
                                     debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

12.   Has there been a
      transfer of any claim         No
      against the debtor by or      Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
      to any petitioner?            Rule 1003(a).



Official Form 205                                     Involuntary Petition Against a Non-Individual                                        page 2
             Case: 20-30923         Doc# 1            Filed: 11/20/20            Entered: 11/20/20 13:05:57                       Page 2 of 4
Debtor            Professional Investors 23, LLC                                                          Case number (if known)
                  Name



13.   Each petitioner’s claim                      Name of petitioner                                   Nature of petitioner’s claim            Amount of the claim
                                                                                                                                                above the value of
                                                                                                                                                any lien


                                            Professional Financial Investors, Inc.                      Intercompany Loan                       $   904,255.00

                                                                                                             Total of petitioners’ claims       $   904,255.00

      If more space is needed to list petitioners, attach additional sheets. Write the alleged debtor’s name and the case number, if known, at
      the top of each sheet. Following the format of this form, set out the information required in Parts 3 and 4 of the form for each
      additional petitioning creditor, the petitioner’s claim, the petitioner’s representative, and the petitioner’s attorney. Include the
      statement under penalty of perjury set out in Part 4 of the form, followed by each additional petitioner’s (or representative’s) signature,
      along with the signature of the petitioner’s attorney.


Part 4:        Request for Relief

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
      $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

      Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a
      petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a
      foreign representative appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

      I have examined the information in this document and have a reasonable belief that the information is true and correct.

      Petitioners or Petitioners’ Representative


      Name and mailing address of petitioner

      Professional Financial Investors, Inc.
      Name

      350       Ignacio Blvd., Suite 300
      Number     Street

      Novato                                      CA                 94949
      City                                        Country               ZIP Code


      Name and mailing address of petitioner’s representative, if any

      Michael Hogan
      Name

      350         Ignacio Blvd., Suite 300
      Number      Street

      Novato                               CA                  94949
      City                                  Country              ZIP Code

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on   11/20/2020
                    MM / DD / YYYY


2
       Signature of petitioner or representative, including representative’s title
       Chief Restructuring Officer




Official Form 205                                                 Involuntary Petition Against a Non-Individual                                     page 3

               Case: 20-30923                    Doc# 1            Filed: 11/20/20           Entered: 11/20/20 13:05:57                     Page 3 of 4
Debtor           Professional Investors 23, LLC                                                 Case number (if known)
                 Name



Attorneys




Ori Katz and J. Barret Marum
Printed name

Sheppard, Mullin, Richter & Hampton LLP
Firm name, if any

Four Embarcadero Center, 17th Floor
Number Street

San Francisco                                                               CA                                       94111
City                                   State            ZIP Code

                                                                                             okatz@sheppardmullin.com/
Contact phone                     415-434-9100                                     Email     bmarum@sheppardmullin.com

Bar number                        Ori Katz (209561)/J. Barret Marum (228628)

State                             California




2
        Date signed     11/20/2020
                      MM / DD / YYYY




Official Form 205                                        Involuntary Petition Against a Non-Individual                             page 4

               Case: 20-30923                  Doc# 1     Filed: 11/20/20           Entered: 11/20/20 13:05:57               Page 4 of 4
